Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “ positioning posts are sleeved with the springs” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lifting assembly”, “positioning and clamping assembly”, and “ a rotating assembly” in claim 1 and “vertical push-pull assemblies” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 5, and 10 recites the limitations "the upper end", “the bottom” , “the parts”, “the annular base plate” , “the annular intermediate plate” and “the interval”.  There is insufficient antecedent basis for this limitation in the claim. It is not clear which portion are being claimed here since there was no previous recitation of the limitations in questions in the dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue, US10232490 in view of Xue, US10112282.
 Regarding claim 1, Xue discloses a main body support (Frame 1, Fig 1), a lifting assembly (lifting assembly comprising elements 52, 6, 5 in communication with plate 12, Fig 1), and a rotary burr brushing assembly (brush assembly comprising brushes 22, 23, and 43, Fig 1)and positioning and clamping assemblies (Positioning and clamping assembly comprising elements 24-34 , Fig 1), wherein:  the rotary burr brushing assembly is fixed at an upper end of the lifting assembly (Fig 1) , and the lifting assembly can drive the rotary burr brushing assembly to move up and down in the vertical direction to adapt to inner cavities of workpieces with different depths(operation of the lifting assembly disclosed by Xue, Fig 1); the rotary burr brushing assembly comprises: a rotating assembly (rotary assembly comprising elements 55 and 51, Figs 1 and 2 ), a fixing plate (plate 20, Fig 1), springs (springs 21), brush holders and brushes (portion holding brushes 22, Fig 1 ), the rotating assembly is fixed at the upper end of the lifting assembly (Fig 1), the fixing plate is fixed at an upper end of the rotating assembly (Fig 1), and the rotating assembly drives the fixing plate(operation of the rotating assembly , Figs 1 and 2), and the springs are arranged between the bottom surfaces of the brush holders and the fixing plate(Fig 1), when the  brushes are subjected to pressure, the brush holders move down in the vertical direction and compress the springs (operation of the springs disclosed by Xue, Fig 1); one or more groups of brush holders in each group are closely arranged in the radial direction of the circumference of a workpiece (Fig 3); and the plurality of positioning and clamping assemblies are uniformly arranged on the top circumference of the main body support (Positioning and clamping assembly comprising elements 24-34 positioned on the top circumference of the main body support , Fig 1), and the positioning and clamping assemblies are configured to position the workpiece on the main body support and clamp the workpiece.  (operation of the positioning and clamping assembly disclosed by Xue, Fig 1)
However, Xue does not explicitly disclose the lifting assembly is fixed at the bottom of the main body support.
‘2282 teaches lifting assembly comprising elements 33 and 2 fixed at the bottom of the main body support 1. (Fig 1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lifting assembly disclosed by Xue to have further incorporated the configuration of fixing the lifting assembly to the bottom of the main body as taught by ‘2282 in order to support the lifting assembly while it is being used. 
Regarding claim 4, Xue in view of ‘2282 discloses each and every limitation set forth in claim 1.  Furthermore, Xue discloses the lifting assembly comprises: a vertical lifting part  (lifting part of element 52  which by way of ‘2282 is connected to the main body) and a lifting plate(plate 12, Fig 1)  , the vertical lifting part is fixed on the bottom of the main body support (Fig 1), the lifting plate is fixed to the upper end of the vertical lifting part (Fig 1),  and the lifting plate can move up and down inside the main body support under the action of the vertical lifting part. (operation of element 52 disclosed by Xue)
Regarding claim 10, Xue in view of ‘2282 discloses each and every limitation set forth in claim 1.  However, Xue in view of ‘2282 does not disclose four groups of brush holders are fixed on the fixing plate , and the interval between every two adjacent groups of brush holders is 90 degrees. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated four groups of brush holders are fixed on the fixing plate, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporate an interval between every two adjacent groups of brush holders is 90 degrees , since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Allowable Subject Matter
Claims 2-3, and 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  During the prosecution of the claimed invention, the limitations “the rotating assembly comprises : a motor , a speed reducer and a connecting plate, the lower end of the motor is fixed at the upper end of the lifting assembly, and the output end of the motor is connected to with the  speed reducer, the connecting plate is fixedly mounted at the output end of the speed reducer, the fixing plate is fixed on the connecting plate, and the motor drives the connecting plate and the fixing plate to rotate through the speed reducer; and the rotary burr brushing assembly further comprises : a positioning posts , a through hole is formed in the bottom surface of each brush holder, the positioning posts pass through the through holes in the bottom surfaces of the brush holders, the lower  ends of the positioning posts are fixed on the fixing plate, and the parts, positioned between the bottom surfaces of the brush holders and the fixing plate, of the positioning posts are sleeved with the springs”, “the main body support comprises : a base plate, four upright posts, an intermediate plate and a base, the base plate, the intermediate plate and the base are all horizontal, and the four upright posts are symmetrically fixed on the base; and the annular base plate is fixed at the upper ends of the four upright posts, the annular intermediate plate is fixed at the middle positions of the four upright posts, a circular hole is formed in the middle of the intermediate plate, and the lower end of the rotating assembly passes through the circular hole in the intermediate plate”  and “the positioning and clamping assemblies comprise: vertical push-pull assemblies, first guide sleeves, second guide posts, supporting seats, first rotating shafts, second rotating shafts, and positioning rods, the vertical push-pull assemblies are fixed on the bottom surface of a top face of the main body support, the top face is provided with through holes corresponding to the vertical push-pull assemblies, and output ends of the vertical push-pull assemblies pass through the through holes in the top face and are connected with the second guide posts; the second guide posts are sleeved with the first guide sleeves, and the first guide sleeves are fixed on the upper surface of the top face; the upper ends of the positioning posts are movably connected to one ends of the positioning rods through the second rotating shafts, two supporting seats are symmetrically fixed on the top face of the main body support at two sides of the middle of each positioning rod, and the first rotating shafts penetrate through the upper portions of the two supporting seats and the middle portions of the positioning rods and movably fix the positioning rods on the two supporting seats; and when the vertical push-pull assemblies push the second guide posts upwards, the second guide posts push the positioning rods upwards, the positioning rods rotate around the first rotating shafts, and the positioning rods fix and clamp the workpiece; and when the vertical push-pull assemblies pull down the second guide posts, the second guide posts pull down the positioning rods, the positioning rods rotate around the first rotating shafts, and the positioning rods release the workpiece” fails to render the claimed invention obvious or anticipated. For instance, US10232490 discloses motors 51 and 55 and a brush assembly shown in Fig 1 for deburring a wheel wherein springs 21 are positioned behind some of the brush elements however Xue does not disclose the limitations of claims 2, 5, and 8. Further search and consideration has failed to result in possible prior art that would render the claimed invention obvious or anticipated. For the reasons above, the limitations of claims 2-3, and 5-9 have all been considered as containing allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723